Citation Nr: 1123710	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-34 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability.  








ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Air Force from September 1986 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran served for over twenty years as an aircraft navigator, a duty that required him to carry heavy flight equipment over his right shoulder.  

2.  The Veteran started to experience pain in his right shoulder around the time of his service discharge; the medical evidence of record supports a finding that impingement syndrome in the right shoulder is causally related to active service.  


CONCLUSION OF LAW

Service connection for a right shoulder disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for a right shoulder condition.  Therefore, no further development is needed with respect to this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Analysis

The Veteran had over twenty years of service in the United States Air Force as a navigator on E-3 and B-52 aircraft.  He separated from service in June 2008 and contends that he developed a right shoulder disability from the stress of carrying his flight equipment over a twenty-year period.  

The Veteran has a service-connected left shoulder disability; however, there were no complaints of right shoulder pain noted in active service.  Indeed, the record contains post-service medical records, dated in October 2008, which include normal magnetic resonance imaging (MRI) in the right shoulder subsequent to discharge.  In May 2009, the Veteran was afforded an examination of the shoulders, and he mentioned to the examiner that he first began to notice pain in the right shoulder approximately a year prior, which is around the time of his separation from service.  Although pain was noted in the May 2009 VA examination, the review of radiographic and objective medical evidence available at the time forced the examiner to conclude that the Veteran did not have a current disability in the right shoulder.  

Subsequent to his VA examination, the Veteran supplied private treatment records which do show a chronic disability in the right shoulder.  Specifically, a November 2009 surgical report illustrates that the Veteran experienced impingement syndrome in his right shoulder, and that he had required acromioplasty with resection of the distal clavicle and arthroscopic debridement of the rotator cuff.  Thus, there is no doubt that the Veteran has a current right shoulder disability.

With regard to etiology, the Veteran provided a statement from his private orthopedic surgeon, dated in November 2010.  This physician performed the Veteran's right shoulder surgery in November 2009, and stated in his letter that the Veteran had been under his care since November 2008.  The doctor stated that he was "familiar with [the Veteran's] medical history" and that he "has no other known risk factors that may have precipitated his current condition related to his shoulders other than military service of 22 years."  The physician stated that it was his medical opinion that it was at least as likely as not that the shoulder impingement occurred during military service between September 1986 and June 2008.  

The Board finds the record to be overwhelmingly in support of the Veteran's contentions.  The Veteran separated in June 2008, and he started to notice pain in his right shoulder approximately around this time.  In November 2008, the Veteran began to consult with a physician regarding shoulder pain, and a year later, he required surgery to correct impingement syndrome in his right shoulder.  The examiner who performed the surgery noted that there were no other risk factors present in the Veteran except for the repeated stress on the right shoulder that occurred during the lengthy period of active duty.  The physician, a specialist in orthopedic surgery, then gave a detailed opinion providing a nexus between service and current right shoulder disability.  The Board is satisfied that the conclusions reached in the assessment are well rationalized.  Accordingly, the Board can conclude that the preponderance of the evidence is in support of the claim for service connection, and the claim will be granted.  



(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a right shoulder disability is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


